Citation Nr: 1204483	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right ankle scar.

2.  Entitlement to a separate initial evaluation in excess of 10 percent for right ankle limitation of motion.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The evaluation for a right ankle scar was increased from noncompensable to 10 percent therein.  

Subsequently, the Veteran perfected an appeal with respect to this rating.  His entitlement to an evaluation in excess of 10 percent for a right ankle scar was remanded by the Board for further development in May 2011.  The issue of entitlement to a separate evaluation for a separate right ankle disability added at that time for his benefit also was remanded for further development.  Adjudication now may proceed as the directed development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Of note is that the aforementioned development has resulted in transformation of the issue of entitlement to a separate evaluation for a right ankle disability to one of entitlement to an initial evaluation in excess of 10 percent for right ankle limitation of motion.  Service connection indeed was granted and an initial 10 percent evaluation was assigned for such a disability in a September 2011 rating decision.

Finally, it is notable that both of the issues on appeal have been recharacterized from the way they previously were listed for the sake of simplicity.  

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's right ankle scar is greater than 12 square inches (77 square centimeters) in area.

2.  The evidence of record shows that Veteran's service-connected right ankle injury residuals are manifested by moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right ankle scar have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2008).

2.  The criteria for a separate initial evaluation in excess of 10 percent for right ankle limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letter dated in June 2008 of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was informed of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

An October 2008 letter notified the Veteran of how VA generally determines disability evaluations as well as how such ratings are determined specifically for scar disabilities.

In December 2008, a letter which included a section concerning how VA generally determined disability ratings was sent to the Veteran.

A March 2009 letter reiterated the information in the October 2008 letter.

In a letter dated in May 2009, the Veteran was notified of changes to how VA determines evaluations specifically for scar disabilities.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  

The June 2008 letter predated the initial adjudication by the AOJ, which in this case also is the RO, in August 2008.  All notice elements were addressed by this letter.  Nothing more was required.  The October 2008, December 2008, and March 2009 letters thus went above and beyond what was required by readdressing one of these notice elements.  Further, the October 2008 and March 2009 letters went above and beyond by providing specific rather than general notice concerning the disability rating element with respect to scars.  The May 2009 letter went above and beyond what was required as well.  Since no specific notice of the disability rating element was required, it follows that information concerning a change in these specifics also was not required.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA treatment records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any private treatment records on his own behalf.  

VA scars examinations were afforded to the Veteran in July 2008 and, pursuant to the Board's remand directives, in June 2011.  The latter examiner also conducted a contemporaneous VA joints examination pursuant to the Board's remand.  Both examiners reviewed the claims file and interviewed the Veteran regarding his relevant history and current symptomatology.  Next, both examiners conducted a physical assessment.  Diagnostic studies were performed as necessary.  Both examiners finally documented the above actions in an examination report.  As such, the Board finds that the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks a higher evaluation for his right ankle scar and a higher initial evaluation for his right ankle pain disability.  He contends that each is more severe than contemplated by a 10 percent rating.



A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Similarly, the benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged ratings are warranted at any point during the pendency of the claim where an appeal arises from an initially assigned disability rating, as is the case here with respect to the non-scar residual of a punji stick wound to the right leg of right ankle pain.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The same consideration further must be given where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, even though the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.  This is the case here with respect to scar residuals of a punji stick wound to the right leg.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

1.  Right Ankle Scar

The Veteran's right ankle scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  At the time he filed his claim, this Diagnostic Code addressed superficial scars that are painful on examination.  It established a maximum 10 percent rating for such scars.

Four additional codes pertained to scars other than on the head, face, or neck at the time the Veteran filed his claim.  Diagnostic Code 7803 concerned superficial scars that are unstable.  It also established a maximum disability evaluation of 10 percent for these scars.

Diagnostic Code 7802 was for scars other than on the head, face, or neck that are superficial and that do not cause limited motion.  It established a maximum 10 percent rating for such scars if they had an area of 144 square inches (929 square centimeters) or greater.  

Diagnostic Code 7801 pertained to scars other than on the head, face, or neck that are deep or that cause limited motion.  It established a 10 percent rating for these scars if they had an area of 6 square inches (39 square centimeters) or greater.  A 20 percent rating was established when these scars had an area of 12 square inches (77 square centimeters) or greater.  A 30 percent rating required such scars to have an area of 72 square inches (465 square centimeters) or greater.  Finally, the maximum 40 percent rating was reserved for when such scars had an area of 144 square inches (929 square centimeters) or greater.

Diagnostic Code 7805 addressed other scars.  It provided that ratings be based on limitation of function of the affected body part.

A superficial scar was defined as one not associated with underlying soft tissue damage. See Note 2 following Diagnostic Codes 7802 and 7803 and Note 1 following Diagnostic Code 7804.  A deep scar was defined as one associated with underlying soft tissue damage.  See Note 2 following Diagnostic Code 7801.  An unstable scar was one where, for any reason, there is frequent loss of covering of skin over the scar.  See Note 1 following Diagnostic Code 7803.

Touched upon above is that changes to how VA determined evaluations for scar disabilities were made during the pendency of the Veteran's claim.  Revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, indeed became effective on October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).  However, these revisions are applicable only if the claim was received by VA on or after this date or if the Veteran requests review under them.  Neither situation applies in this case.  The Veteran's claim was received by VA in May 2008.  None of his statements, even liberally construed, constitute a request for review under the revised scar provisions.  No discussion of the revisions accordingly is necessary.

The Veteran complained that his scar is tender and painful as well as sensitive when hit at the July 2008 VA scars examination.  Physical assessment revealed a scar on the lower right leg.  It was a maximum length of eight centimeters and a maximum width of one half centimeter.  It manifested tenderness to palpation and adhered to underlying tissue.  There was no underlying soft tissue damage or skin ulceration or breakdown.  The scar was noted to cause limitation of motion or loss of function.  Specifically, the scar line pulled with walking and with flexion and extension of the Veteran's ankle.  

At the June 2011 VA scars examination, the Veteran reported pain over his scar.  Physical assessment found his right lower leg scar to be a maximum length of eight centimeters and a maximum width of one centimeter.  It was deep and painful.  Some dysesthesia consistent with sensory nerve injury existed within the wound area alone.  There were no signs of skin breakdown.  There also was no inflammation, edema, or keloid formation.  No motor loss was present except pain-related limits to effort.

The Board finds, based on the above, that an evaluation in excess of 10 percent is not warranted for a right ankle scar.  None of the pre-October 23, 2008, Diagnostic Codes which apply to the Veteran's claim support a higher rating.

Diagnostic Code 7804, the Diagnostic Code which has been used to rate the Veteran's right ankle scar, cannot form the basis for such an evaluation because the highest rating available thereunder is 10 percent.  The same is true for Diagnostic Codes 7803 and 7802.  

With respect to Diagnostic Code 7801, the evidence is in conflict regarding whether the Veteran's right ankle scar is deep.  It was noted to be deep at one VA examination but was not found to be associated with underlying soft tissue damage at the other.  Resolution of this conflict is unnecessary.  This is because one VA examination found limitation of motion or loss of function, specifically pulling with flexion and extension of the ankle as well as with walking, as a result of the scar.  The other found motor loss in the form of pain-related limits to effort.  As such, Diagnostic Code 7801 applies.

Yet use of this Diagnostic Code does not result in a rating higher than 10 percent.  Maximum area of the Veteran's scar is between four (eight centimeters times one half centimeter as measured at one VA examination) and eight square centimeters (eight centimeters times one centimeter as measured at the other VA examination).  This is far short of the greater than 77 square centimeters required for the next highest evaluation above 10 percent of 20 percent pursuant to Diagnostic Code 7801.  

That leaves Diagnostic Code 7805.  This Diagnostic Code applies because, as discussed above, limitation of function in the form of limitation of motion has been found as a result of the Veteran's right ankle scar.  No evaluations are set forth by it, however.  It instead directs the assignment of an evaluation based on limitation of function of the affected body part.  In other words, Diagnostic Code 7805 mandates that limitation of motion/function related to a scar be considered under the Diagnostic Code or Codes that address such limitation for the body part where the scar is located.  This was accomplished on remand when a separate initial 10 percent evaluation was awarded for a right ankle disability pursuant to Diagnostic Code 5271 for limitation of motion of the ankle.  Whether or not an even higher evaluation is warranted under Diagnostic Code 5271 further is addressed by the Board below.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.

2.  Right Ankle Limitation of Motion

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 degrees to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Veteran's right ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 addresses the limited motion of the ankle.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  Marked limitation of motion of the ankle warrants the maximum 20 percent rating.  

Several other Diagnostic Codes address ankle disabilities and thus are potentially applicable to the Veteran's non-scar residual of a punji stick wound to the right leg of right ankle pain.  Diagnostic Code 5270 concerns ankylosis of the ankle.  A 20 percent rating requires ankylosis in plantar flexion less than 30 degrees.  Ankylosis in plantar flexion between 30 degrees and 40 degrees, or ankylosis in dorsiflexion between 0 degrees and 10 degrees merits a 30 percent disability evaluation.  The maximum 40 percent evaluation is assigned for ankylosis in plantar flexion more than 40 degrees or ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  

Diagnostic Code 5272 pertains to ankylosis of the subastragalar or tarsal joint.  Ankylosis of either of these joints in good weight-bearing position is sufficient for a 10 percent rating.  The maximum 20 percent rating is reserved for ankylosis of either of these joints in poor weight-bearing position.  

Malunion of the os calcis or astragalus is the subject of Diagnostic Code 5273.  Moderate deformity as a result warrants a 10 percent evaluation while the maximum 20 percent evaluation requires marked deformity.  

Finally, Diagnostic Code 5274 provides for a 20 percent disability rating for an astragalectomy operation.  

The words "moderate" and "marked" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6.  Of assistance in this regard is that "moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 798. "Marked" is generally defined as "having a distinctive or emphasized character."  Id. at 760.  

VA treatment records dated since 2001 reference that the Veteran's gait is normal/within normal limits or that he ambulates without difficulty.

Beginning in June 2007, VA treatment records reference that the Veteran goes dancing.  

A May 2008 VA treatment record reflects that the Veteran reported discomfort and hypersensitivity at times in his right ankle as well as it not seeming as strong as it used to be.  Upon physical assessment, the right lower leg appeared to be larger than the left with no edema or redness.  There was no limitation of strength, however, as the legs were symmetrical against resistance.  Dorsal and pedal pulses were equal bilaterally. 

In June 2008, a VA treatment record documents that the Veteran again complained of right ankle weakness and occasional giving.  It was noted upon physical assessment that his gait was steady and that he ambulates without difficulty.

The Veteran complained that his right leg is weak, especially toward the end of the day, and gives way at times at the July 2008 VA scars examination.  He indicated that it is getting painful for him to walk or stand on ladders and that he is unsteady going up and down on ladders in his job as a carpenter as a result.

The Veteran reiterated in his NOD received in September 2008 that his right leg to get weak.  He also reiterated that this weakness makes it increasingly difficult for him to balance going up and down ladders working as a carpenter.

At the June 2011 VA joints examination, the Veteran reported right ankle pain that increases toward the end of the day, stiffness, giving way particularly when ladder or step climbing which has resulted in one fall, weakness, limitation of motion, decreased speed of motion, and sometimes limping more at the end of the day.  He indicated that these symptoms alter his work and play activities during flare ups, which occur about two times per month and last two to three days, by causing him to try to avoid climbing and squatting but "pushing through" as needed.  He estimated a 25 to 30 percent decrease in functional ability during such flare ups.  The Veteran finally reported being able to walk one to three miles and being able to stand more than one but less than three hours.  With respect to employment, he reported being self-employed as a carpenter for more than 20 years and losing no time from work during the last year as a result of his right ankle.

The Veteran's gait was normal upon physical assessment.  No right ankle instability or ankylosis was found.  There was no right leg muscle atrophy.  Right ankle range of motion was from zero to 10 degrees dorsiflexion and from zero to 15 degrees plantar flexion with pain upon initial and repeated testing.  X-rays showed minimal bony hypertrophic changes at the ankle.  

Given the above, the Board finds that an initial evaluation in excess of 10 percent for a right ankle disability is not warranted.  The only Diagnostic Code which applies does not support a higher rating.

The Veteran's right ankle symptoms do not cause limitation of motion arising to the level of marked, the criterion for a 20 percent evaluation under Diagnostic Code 5271.  There is some evidence of significant limitation of motion especially taking into account DeLuca and associated regulations.  Yet there also is some evidence of limitation of motion that is not so significant.  

Range of motion of the right ankle was measured only once upon VA examination during the period on appeal.  There is no indication of a flare up at the time of this examination.  Both initially and after repeated testing, it was from zero to 10 degrees dorsiflexion and from zero to 15 degrees plantar flexion with pain.  This represents 50 percent of normal dorsiflexion and around 33 percent of normal plantar flexion.  

Occasional flare ups estimated to result in a 25 to 30 percent decrease in functional ability additionally were reported by the Veteran at the aforementioned VA examination.  He is competent to so report because such flare ups and their affects are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible in this regard because no reason is found to doubt him.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility).  Range of motion during flare ups accordingly is found to be around 7 to 8 degrees of dorsiflexion (10 degrees minus 25 to 30 percent), or 35 to 40 percent of normal, and around 11 degrees of plantar flexion (15 degrees minus 25 to 30 percent), or about 28 percent of normal.

In sum, the VA examination information suggests significant right ankle range of motion loss as a result of the Veteran's symptoms, particularly with respect to plantar flexion and during flare ups.  Yet activity limitations consistent with such significant loss are not shown.  The Veteran's gait was normal even at the VA examination.  He indicated that he could walk between one and three miles.  This indication is competent and credible for the same reasons as above.  The Veteran's gait has been noted to be normal/within normal limits or his ambulation was noted to be without difficulty for over a decade.  That he dances has been noted for well over four years.  Further, he competently and credibly reported being able to "push through" during flare ups.  He denied losing any time from his work as a carpenter as a result of his right ankle over the course of a year.  He repeatedly has noted using ladders in this position.  Although he competently and credibly has reported increased problems with such use, it was not reported to be related to limitation of motion but rather to instability, weakness, and or giving way.

Weighing all of the above as a whole, the Board concludes that right ankle limitation of motion due to the Veteran's symptoms is most appropriately characterized as moderate rather than marked.  It is clear that he has range of motion loss in his right ankle, but it is also clear that this loss has not prevented him from engaging in a variety of physical activities, such as walking, dancing, and using ladders at work, in which movement of the ankle is required.  As such, continuation of the currently assigned 10 percent rating for moderate limitation of motion thus is warranted as opposed to assignment of the next highest evaluation of 20 percent for marked limitation of motion.  See 38 C.F.R. § 4.7.

Other than Diagnostic Code 5271, no other Diagnostic Codes under 38 C.F.R. § 4.71a related to the ankle are applicable.  There is no indication that the Veteran has ankylosis of either the right ankle or of the right subastragalar or tarsal joint, rendering Diagnostic Codes 5270 and 5272 inapplicable respectively.  Malunion of the os calcis or astragalus has not been noted.  As such, Diagnostic Code 5273 also is inapplicable.  Diagnostic Code 5274 additionally is inapplicable because it never was mentioned that the Veteran underwent astragalectomy surgery.  

In view of the nature of the injury sustained to the ankle during service (deep stab wound with debridement) and the current residuals (arthrofibrosis), the Board has considered the applicability of 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5310-5312, which concern the ratings that may be assigned for muscle injuries to the foot and ankle.  In order to receive a rating higher than the assigned 10 percent rating under Diagnostic Code 5271, there must be evidence of "moderately severe" muscle injury to the foot/ankle.  However, as there are no objective findings of symptoms such as loss of deep fascia, muscle substance, or muscle firmness impairment, the assignment of the next higher rating of 20 percent under Diagnostic Codes 5310-5312 is not for application here. 

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.



B.  Extraschedular

The above determinations continuing the 10 percent evaluation for the Veteran's right ankle scar and initial 10 percent evaluation for his right ankle disability are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for either the right ankle scar or the right ankle disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for a right ankle scar or for a right ankle disability.  There further has been no showing from the record that the Veteran's right ankle scar or right ankle disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of impairment, are addressed by these criteria.  Evaluation was based on them and applicable associated statutes, regulations, and caselaw such as DeLuca.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's right ankle scar and right ankle disability.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional right ankle scar disability picture or right ankle disability picture.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a right ankle scar is denied.

An initial evaluation in excess of 10 percent for right ankle limitation of motion is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


